DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Since Applicant has amended claim 10 to change “stirring means” to “stirrer”, the claim is no longer considered to include a means plus function limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 11-14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Korean Reference KR 20170047090, hereinafter ‘090.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

‘090 teaches a fluid treatment apparatus comprising a first tank portion 100 receiving a first fluid from a first fluid source (10); a second tank portion (200) receiving water molecules from the first tank portion by an osmotic pressure gradient created across a first membrane 300 due to a polymer induction (drawing) solution within the second tank portion; and a third tank portion 500 receiving the water molecules from the second tank portion across a second membrane by a pressure resulting from an increase of volume of the first fluid in the second tank portion (see page 6, second and third paragraph of the English Translation of the description supplied by the Applicant), wherein second membrane can be a microfiltration membrane that has a greater permeability than the membrane types of the first membrane (see page 2, second paragraph and page 6, first and fourth paragraphs)[as in claims 1-2 and 9].   Also, ‘090 teaches a sensing module (S) is arranged to determine the quality of fluid collected in tank portion 500 to determine whether the collected fluid is sent to a treated water tank 700 or is used to backwash membrane 400 and instead sent to tank 900 where the fluid within tank 900 is further treated by passing through filter F9 and into portion 100 [as in claim 1].

‘090 also teaches the second membrane 400 to include a porous spacer and to be low pressure (not needing a pump) [as in claims 7-8].

‘090 also a low concentration fluid source to communicate with the third tank portion 500 (tank 800 can include distilled water) that enters the second tank portion 200 to backwash the second membrane 400 (see the paragraph spanning pages 6-7 and the last paragraph beginning on page 8 through the second paragraph of page 9) [as in claim 11].  

Also, to backwash the first membrane 300, pump P1 and the line including V1 are a high concentration source in fluid communication with the first tank portion (see the fourth paragraph on page 8) [as in claim 12].

A retaining tank (F9 and/or 900) is operable to temporarily retain the second fluid (see paragraphs 6-8 on page 9)[as in claim 13].

‘090 also teaches a chemical1 cleaning agent source 800 such as distilled water (page 7, line 1 of the English translation) [as in claims 14 and 25].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘090.
‘090 also teaches a pump p in the feed line, wherein it would have been obvious for the pump to have the functional capabilities as in claims 3-5, in order to counter a naturally resulting reverse osmotic flow—which ‘090 seeks to prevent (see the last full paragraph of page 6 and the first full sentence beginning on page 10).    

As for claims 19-22, ‘090 teaches the second fluid to include a polymer than cannot pass through (is filtered by) the second membrane, wherein the polymer can include PSS (page 6, first sentence).  The second fluid having the specified concentration would have been within ordinary skill depending upon the concentration of the first fluid and the characteristics of the first membrane 300 to obtain the necessary osmotic pressure gradient for desired forward osmosis to occur.

As for claims 18 and 23-24, ‘090 explicitly states that his invention is not limited to seawater but can be water that includes other substances.  Since Applicant admits (page 1 of his description) that it is known that PFOS and PFOA are pollutants harmful to human health, it would have been obvious for the semipermeable membrane to be constructed to prevent the passage of PFOS and PFOA therethrough.  For the same reasons, it would have been obvious for the water quality sensor to be sensitive to polyelectrolyte concentration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘090 in further view of Davison (U.S. 3,562,152).

    PNG
    media_image2.png
    608
    473
    media_image2.png
    Greyscale
‘090 doesn’t specify a stirrer within the second tank portion.  However, Davison teaches a stirrer 15 in a second tank portion receiving pure water from a first tank portion 14.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the stirrer of Davison in the second tank portions of ‘090, since Davison teaches the benefit of minimizing concentration polarization which would reduce the effective osmotic pressure difference across the membrane.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over ‘090 in view of Kang et al. (U.S. 11,090,609 B2), hereinafter “Kang”.

    PNG
    media_image3.png
    347
    487
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    202
    174
    media_image4.png
    Greyscale


Kang also teaches a tank including a first tank portion IR; a second tank portion MR and a third tank portion DR.  Since Kang teaches a concentric arrangement, the second membrane 130 has a greater permeability, i.e. a greater effective membrane area2 than that of the first membrane 110 [as in claim 6].   It is considered that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have the invention of ‘090 to be in the concentric arrangement of Kang, since Kang teaches the benefit of a membrane apparatus which has a small footprint and would take up less space (col. 2, lines 57-58).
 

Other Pertinent Art
Before amending the claims in a continuing application, Applicant should consider the follow prior art: 



    PNG
    media_image5.png
    66
    621
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    270
    614
    media_image6.png
    Greyscale

“In some embodiments, a water quality sensor, such as a TDS sensor, is installed within the purified water storage tank to monitor water quality. If water within the purified water storage tank is stored for a long period of time without being used, the water quality may deteriorate, through natural evaporation for example. When monitored TDS level within the purified water storage tank reaches a predetermined threshold, the water treatment system may recycle the water back into the treatment stage again, or may recycle the water back into the water intake tank for a complete water treatment process, or may even drain the water directly.” (the paragraph spanning columns 2 and 3).

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.  Applicant argues (page 11) that ‘090 doesn’t teach an independent tank for collecting the water directly from the treated water storage tank if the water doesn’t meet a quality threshold.  However, it is pointed out that the claims do not require an independent tank to directly receive the lower quality water such that the water in tank 500 of ‘090 that flows to the tank 900 via a backflow across the membrane is sufficient to teach the argued functional language of amended claim 1.

However, Zhou et al. has been cited to show that an independent tank receiving lower quality water from a purified tank for further treatment is known.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “chemical” is a broad term that includes any substance that has a defined composition and would include distilled water.
        2 See the second full paragraph on page 8 of Applicant’s specification.